Citation Nr: 9930693	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-41 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the left ankle, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1957 
to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision confirmed and 
continued a 10 percent rating for degenerative arthritis of 
the left ankle which had been in effect since May 1990.  A 
September 1993 hearing officer's decision increased this 
rating to 20 percent, effective September 1992, with which 
the veteran continues to maintain disagreement.


REMAND

The veteran's claim for increased rating in this case is 
shown to be well grounded, but the duty to assist him in its 
development has not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

This case was previously before the Board in March 1997 when 
it was remanded in part for another VA examination.  The 
examination and subsequent review by the RO was not conducted 
in accordance with the remand instructions, and this case 
must be remanded again.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court also 
held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1999), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1996).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

In September 1990, a VA orthopedic examination indicated that 
the veteran was complaining of pain and swelling in the 
ankle, which was exacerbated by standing and walking.  
Objective examination noted mild to moderate swelling and 
painful range of motion without limitation.  A January 1993 
VA orthopedic examination noted complains of pain "on a 
daily basis."  Objective examination revealed a significant 
limitation of motion.  At his personal hearing in August 
1993, he testified that his left ankle condition made it 
unable for him to walk for any long distance because his 
ankle would swell up.  He demonstrated his limitation of 
motion to the hearing officer and described the pain 
medication he was taking.  Following the Board's remand in 
March 1997, another VA orthopedic examination was conducted.  
The veteran continued to complain of increased pain limiting 
his range of motion.  He described his pain as 10/10 day and 
night.  

The January 1993 and October 1997 VA orthopedic examinations 
are inadequate for rating purposes in the wake of DeLuca 
because they do not fully account for pain in describing the 
limitation of function of the veteran's left ankle.  
Moreover, the RO did not readjudicate the claim in accordance 
with the Court's holding in DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Accordingly, to ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to the claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran for 
the type of VA examination or examinations 
it deems necessary to provide the complete 
medical information necessary to 
adjudicate the claim for an increased 
disability rating for degenerative 
arthritis of the left ankle, in the wake 
of the Court's decision DeLuca v. Brown.  
The claims folder should be made available 
to the examiner for review before the 
examination.  All necessary tests should 
be conducted, including x-rays, 
myelograms, MRI, and CT scans which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of his left 
ankle pathology found to be present.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's left ankle attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of the left ankle.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see 
38 C.F.R. § 4.40 (1999) (functional 
loss may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability. 

b.  The examiner is requested to 
comment on the degree of limitation of 
normal functioning caused by pain.  
Range of motion testing should be 
conducted.  The examiner should specify 
the results in actual numbers and 
degrees.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  The RO should readjudicate the claim 
for an increased disability rating for a 
service-connected left ankle disability, 
in accordance with the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  No action is required of the 
veteran until further notice is issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


